DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/15/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 2, 3, 11-14, 17-19, 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,943,511 
The ’511 patent does not provide specific details regarding types of plasticizer or suitable weight percentage.
Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]), where plasticizers as “an essential component”(p. 4, para. [0035]). Suitable plasticizers include propylene glycol … glycerol … triacetin . . .” (p. 4, para. [0035]). Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]).  The plasticizers may be present from “5 and 95% by weight relative to the total weight of the composition” (Id. para. [0036]).
It would have been obvious to include triacetin, e.g., as a plasticizer based on its art-recognized suitability for use in lozenges, as taught by Normad et al.




2) Claims 2, 3, 11-14, 17-19, 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,351,936 in view of Normand et al., (US 2005/0152932). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘936 patent claims a specific matrix, i.e. “digestion-resistant maltodextrin matrix” and nicotine as the additive dispersed in the matrix. The ‘936 patent also claims wherein the composition is substantially free sugars and sugar alcohols, as per claims 25-26, and non-porous (see claim 20), therapeutic agents (see claim 9), 2-15% water (see claim 19), plasticizer (see claim 26).
The ’936 patent does not provide specific details regarding types of plasticizer or suitable weight percentage.
Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]), where plasticizers as “an essential component”(p. 4, para. [0035]). Suitable plasticizers include propylene glycol … glycerol … triacetin . . .” (p. 4, para. [0035]). Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]).  The plasticizers may be present from “5 and 95% by weight relative to the total weight of the composition” (Id. para. [0036]).




3) Claims 2, 3, 11-14, 17-19, 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,244,786 in view of Normand et al., (US 2005/0152932). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘786 patent claims a specific matrix, i.e. “an amorphous soluble-fiber matrix” and tobacco as the additive dispersed in the matrix. The ‘767 patent does not require sugars or sugar alcohols, thus it would have been obvious to exclude them, as per claims 25-26, and non-porous (see claim 9), therapeutic agents (see claim 4), 2-15% water (see claim 8), plasticizer (see claim 19).
The ’786 patent does not provide specific details regarding types of plasticizer or suitable weight percentage.
Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]), where plasticizers as “an essential component”(p. 4, para. [0035]). Suitable plasticizers include propylene glycol … glycerol … triacetin . . .” (p. 4, para. [0035]). Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, 
It would have been obvious to include triacetin, e.g., as a plasticizer based on its art-recognized suitability for use in lozenges, as taught by Normad et al.

4) Claims 2, 3, 11-14, 17-19, 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,999,243 in view of Normand et al., (US 2005/0152932). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘243 patent claims a specific matrix, i.e. “maltodextrin” and exhausted tobacco fiber as the additive dispersed in the matrix. The ‘243 patent also claims wherein the composition is substantially free sugars and sugar alcohols, as per claims 25-26, and non-porous (see claim 17), therapeutic agents (see claim 8), 2-15% water (see claim 16), plasticizer (see claim 23).
The ’243 patent does not provide specific details regarding types of plasticizer or suitable weight percentage.
Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]), where plasticizers as “an essential component”(p. 4, para. [0035]). Suitable plasticizers include propylene glycol … glycerol … triacetin . . .” (p. 4, para. [0035]). hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]).  The plasticizers may be present from “5 and 95% by weight relative to the total weight of the composition” (Id. para. [0036]).
It would have been obvious to include triacetin, e.g., as a plasticizer based on its art-recognized suitability for use in lozenges, as taught by Normad et al.


5) Claims 2, 3, 11-14, 17-19, 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,105,320 in view of Normand et al., (US 2005/0152932). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a lozenge comprising a body that is wholly receivable in an oral cavity, comprising a matrix including a soluble fiber and a glass transition temperature ranging from about 50°C to about 120°C.  The ‘320 patent claims a specific matrix, i.e. “maltodextrin matrix” and a generic additive dispersed in the matrix. The ‘320 patent also claims wherein the composition is substantially free sugars and sugar alcohols, as per claims 25-26, and non-porous (see claim 12), therapeutic agents (see claim 5), 2-15% water (see claim 1), plasticizer (see claim 18).
The ’320 patent does not provide specific details regarding types of plasticizer or suitable weight percentage.
Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. propylene glycol … glycerol … triacetin . . .” (p. 4, para. [0035]). Normad et al. teaches a system for high intensity flavors in the form of “chewing gums, hard-boiled candies or yet in compressed tablets, lozenges . . .” (p. 3, para. [0026]).  The plasticizers may be present from “5 and 95% by weight relative to the total weight of the composition” (Id. para. [0036]).
It would have been obvious to include triacetin, e.g., as a plasticizer based on its art-recognized suitability for use in lozenges, as taught by Normad et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612